Citation Nr: 0309308	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  01-03 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, including arthritis with hip replacement due to 
cold exposure.

2.  Entitlement to service connection for a left hip 
disability, including arthritis with hip replacement due to 
cold exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.

In the veteran's March 2001 VA Form 9 he requested a Travel 
Board hearing.  In a September 2002 statement, the veteran 
indicated that he no longer wanted a hearing.  As such, the 
hearing request is deemed withdrawn. 38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  A right hip disability, including arthritis with hip 
replacement due to cold exposure, is related to the veteran's 
period of active duty service.

3.  A left hip disability, including arthritis with hip 
replacement due to cold exposure, is related to the veteran's 
period of active duty service.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, a 
right hip disability, including arthritis with hip 
replacement due to cold exposure, was incurred in service. 
38 U.S.C.A. §§ 1110, 1154, 5103A, 5107(b) (West 1991 & 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2002). 
2.  Resolving all reasonable doubt in favor of the veteran, a 
left hip disability, including arthritis with hip replacement 
due to cold exposure, was incurred in service. 38 U.S.C.A. 
§§ 1110, 1154, 5103A, 5107(b) (West 1991 & 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable disposition of the issues resolved 
in this determination, the Board finds that further 
development under the Veteran's Claims Assistance Act of 2000 
(VCAA) and/or previously existing law is not necessary. 

Laws and regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence. 
See 38 U.S.C.A.
§ 1154; 38 C.F.R. § 3.303(a). 



Background

The veteran essentially contends that he is entitled to 
service connection for right and left hip disabilities.  
Specifically, he contends that he was exposed to extreme cold 
during the Korean War.  He has asserted that cold exposure 
caused frostbite during said service and ultimately resulted 
in hip replacement surgeries and his current arthritis 
diagnoses. 

Unfortunately, the veteran's service records are not 
available for review and are presumed to have been destroyed 
in the 1973 fire at the National Personnel Records Center 
(NPRC).  Efforts to obtain the veteran's service medical 
records from all potential sources have been unsuccessful.  
However, the veteran's October 1952 Separation Examination is 
of record, and indicates that the veteran complained of 
cramps in his legs and hips.

A May 2001determination of the Army Board for Correction of 
Military Records resulted in the following: the veteran was 
awarded the Combat Infantry Badge based on his combat service 
as an infantryman in an infantry unit during his combat tour 
in Korea; the veteran was awarded the Army Good Conduct Medal 
for his honorable service from November 1950 to October 1952; 
and showed the veteran earned the Republic of Korea 
Presidential Unit Citation, as well as 2 bronze service stars 
for his Korean Service Medal for his service with the 223rd 
Infantry Regiment in Korea.

Medical records from the Good Samaritan Hospital, Dr. P.J.M., 
the Great Plains Regional Medical Center, and reports of VA 
examination confirm the veteran's right total hip 
arthroplasty in November 1994 and a left total hip 
arthroplasty in August 1998.  These records also contain 
diagnoses of right and left hip osteoarthritis and 
degenerative joint disease of the bilateral hips.  

Upon VA examination in December 1998, the veteran relayed a 
history of severe frostbite in service.  He was diagnosed 
with degenerative joint disease of the bilateral hips.  Upon 
VA examination in December 1999, the veteran again relayed a 
history of frostbite in service, as well as pain in the 
bilateral hips and legs.  The veteran was diagnosed with a 
history of frostbite and bilateral hip replacement.

In an August 1999 Protocol Examination History for Cold 
Injuries, the veteran indicated that he was a combat 
infantryman in the Korean War.  He also indicated that he was 
exposed to sub-zero temperatures for hours on end each day 
from December 1951 to February 1952.  Articles contained in 
the claims folder titled "Of Interest to Veterans" and 
"Aging War Vets Compensated for Frostbite," state that 
conditions that may be related to cold exposure include 
arthritis of the exposed parts.

In various statements and testimony before the RO in October 
1999, the veteran has indicated that he was exposed to 
extreme cold weather in Korea from December 1951 to February 
1952, which resulted in severe frostbite.  Lay statements 
from the veteran's brother and wife in October 1998 indicate 
that the veteran suffered from frostbite in Korea.  A lay 
statement from Master Sergeant B.M., who served with the 
veteran in the 223rd Infantry Regimental Combat Team, 40th 
Division, confirms that he and the veteran were exposed to 
cold weather, which reached 40 degrees below zero many times.  
He also indicated that they were sent out on patrols or to 
outposts to check on enemy activity and enemy locations.

Upon VA joints examination in September 2000, the examiner 
stated that in scientific literature, there was a definite 
association between frostbite and osteoarthritis, although it 
had only been reported in the joints of the hand.  He 
indicated that for frostbite to significantly impact the 
cartilage of the hip joint, it was doubtful that the person 
experiencing such frostbite would either survive or survive 
and keep their legs.  The examiner opined that the cause of 
the veteran's bilateral degenerative joint disease of the 
hips could most easily be explained by developmental 
dysplasia of the hips.  However, he did state that he could 
not conclude definitely without seeing post-operative x-rays 
showing dysplasia.  The examiner concluded that he didn't 
feel that a connection could be drawn with any degree of 
medical certainty between frostbite and either osteoarthritis 
or avascular necrosis that would necessitate hip replacement.

Finally, VA also conducted a peripheral nerves examination in 
September 2000.  The examiner opined it was as likely as not 
that the arthritis in the veteran's hips was affected to some 
degree by his exposure to cold.  The examiner indicated that 
it was known that cold injury was associated with arthritic 
changes, especially in the feet.  The examiner concluded, 
"[i]t would seem, as likely as not, that this same process 
could affect the joints of the hips."

The Board notes that the veteran was granted service 
connection for dermatological skin and nail changes, pain, 
sequalae of exposure to severe cold, right and left lower 
extremities, effective April 1998.

Analysis

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that there exists an approximate 
balance of positive and negative evidence, specifically, the 
September 2000 VA medical opinions, which does not 
satisfactorily prove or disprove the veteran's claim. 
38 C.F.R. § 3.102.  As noted above, there are no service 
medical records available for review.  Thus, there is a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule.  

In this regard, the veteran is a combat veteran of the Korean 
War.  In the case of any veteran who engaged in combat with 
the enemy, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred by such service, satisfactory lay or other 
evidence of service incurrence of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service notwithstanding the fact that there is no 
official record of such incurrence, and to that end, shall 
resolve every reasonable doubt in favor of the veteran. 
38 U.S.C.A. § 1154(b).  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary. Id.  Lay evidence of record, specifically, the 
statement from Master Sergeant B.M., confirms the veteran's 
exposure to cold while on patrol during the Korean War.  The 
veteran has also previously been service-connected by the 
Lincoln RO for separate disabilities of the lower extremities 
as a result of exposure to cold.  

The Board finds the veteran's history of cold exposure during 
the Korean War, to be consistent and credible with respect to 
the evidence contained within the claims folder.  As there is 
no evidence to the contrary, and resolving all reasonable 
doubt in favor of the veteran, service connection for right 
and left hip disabilities, including arthritis with hip 
replacement due to cold exposure, is granted. 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to service connection for a right hip disability, 
including arthritis with hip replacement due to cold 
exposure, is granted.

Entitlement to service connection for a left hip disability, 
including arthritis with hip replacement due to cold 
exposure, is granted.


		
	John E. Ormond, Jr.
	Veteran's Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

